DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
 
Response to Amendment
The amendment filed March 17, 2021 has been entered.  Claims 1, 2, and 4-25 are pending in the application.  Claims 12-23 have been withdrawn as being directed towards a non-elected invention.   Examiner notes that no claim amendments were made following the Final Office Action mailed May 25, 2021, and no arguments have been presented beyond what was addressed in the Advisory Action mailed August 10, 2021; therefore, the following rejections remain identical to those of the Final Action, and the following response to arguments are those presented in the Advisory Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 5-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag et al. (U.S. 5,308,324) (hereinafter – Hammerslag) in view of Murayama et al. (U.S. 2005/0027214 A1) (hereinafter --Murayama).
Re. Claim 1: Hammerslag teaches a guidewire for use in a medical procedure, the guidewire comprising: 
an elongated inner core wire extending along a longitudinal axis from a core wire proximal portion having a core wire proximal end to a core wire distal portion having a core wire distal end (Col. 4: “At least one deflection wire is provided, having proximal and distal ends and extending along the housing;” Figs. 14 and 15: single wire embodiment);
Hammerslag further teaches the invention having a main outer sheath extending from a main outer sheath proximal portion having a main outer sheath proximal end to a main outer sheath distal portion (Fig. 19, proximal portion 181 jacketing pull wire 188).  
Hammerslag does not teach the invention wherein the main outer sheath extends distally and downwardly toward the longitudinal axis to taper out at the core wire at a location proximal to the core wire distal end. 
Murayama teaches the invention wherein the main outer sheath extends distally and downwardly toward the longitudinal axis to taper out at the core wire at a location proximal to the core wire distal end (Fig. 8, the outer sheath 32 and/or 33 distal portion tapering out at a location proximal to core wire distal end).

Hammerslag further teaches the invention comprising an atraumatic tip outer sheath jacketing and supported on the core wire distal end, wherein the atraumatic tip outer sheath has a distal sloped portion that extends distally and downwardly toward the longitudinal axis so that a distal end of the atraumatic tip outer sheath meets and is coincident with an exposed distal end of the core wire (Col. 12-13: “… the distal end of the coil spring 61 is provided with any of the known atraumatic tips conventional in the angioplasty arts…;” Fig. 4, distal tip 184 jacketing and supported on pull wire segment 198 having distal sloped portion meeting an exposed end of the wire segment 198).
Murayama further teaches the invention comprising a coil spring extending from a coil spring proximal portion to a coil spring distal end, wherein the coil spring proximal end is secured to the taper of the outer sheath proximal portion, and the coil spring distal end is secured to the atraumatic tip outer sheath (Fig. 8, a coil spring 26 secured to end of tapered section and traumatic tip).
Re. Claim 2: Hammerslag in view of Murayama teach the invention according to claim 1.  Murayama further teaches the guidewire wherein 
the main outer sheath is comprised of stainless steel (Paragraph 0022: surface layer 32 formed of a second material, intermediate layer 33 formed of a mix of first and second materials; Paragraph 0035: second material may be steel) and 
the inner core wire is comprised of a superelastic nickel-titanium alloy (Paragraph 0029, lines 1-3, using a pseudoelastic, i.e., superelastic nickel-titanium alloy as the first, i.e., core material).
Re. Claim 4: Hammerslag in view of Murayama teach the invention according to claim 1.  Murayama further teaches the guidewire having a substantially constant outer diameter extending from the core wire proximal end to the core wire distal end (Fig. 1, portions 2, 4, and 3 of the wire showing the core wire having a substantially constant outer diameter from proximal to distal end).  Absent a teaching of criticality of a core wire having a substantially constant outer diameter extending from the core wire proximal end to the core wire distal end, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Re. Claim 5: Hammerslag in view of Murayama teach the invention according to claim 1.  Murayama further teaches the guidewire wherein the core wire proximal portion has a substantially constant first outer diameter and at least a section of the core wire distal portion tapers downwardly and distally toward the longitudinal axis (Paragraph 0027, lines 8-10, wherein the core wire may reduce in diameter in a tapered form toward the distal end side).
	 Re. Claim 6: Hammerslag in view of Murayama teach the invention according to claim 1.  Murayama further teaches the guidewire wherein the core wire distal portion has at least one tapered section that is intermediate the core wire proximal portion of the first outer diameter and the core wire distal portion which is of a second outer diameter, the second outer diameter being less than the first outer diameter of the core wire (Paragraph 0027, lines 8-10, wherein the core wire may reduce in diameter in a tapered form toward the distal end side).  Murayama teaches a wire which tapers at a point between core wire proximal and distal ends, which implies a tapered section being intermediate to a proximal and distal portion of the wire, wherein the term “taper” indicates a lesser diameter of the distal portion where the core wire is tapering towards.
Re. Claim 7: Hammerslag in view of Murayama teach the invention according to claim 1.  Murayama further teaches the invention wherein the atraumatic tip outer sheath has a tip outer diameter that is the same as or less than an outer diameter of the main outer sheath proximal portion (Paragraph 0038, lines 9-10, the diameter of the body portion having an outer sheath is preferably 0.2 to 1.2 mm; Paragraph 0061, lines 3-6, the coil wire having a diameter particularly 0.03 to 0.1 mm; Fig. 8, the atraumatic tip 27 being a material to affix the coil wire to the distal portion of the core wire, the fixing material diameter being less than that of the coil spring).
	 Re. Claim 9: Hammerslag in view of Murayama teach the invention according to claim 1.  Murayama further teaches the invention wherein the coil spring comprises a proximal coil spring of a non-radiopaque material connected to a distal coil spring of a radiopaque material (Paragraph 0059, lines 15-18, the distal portion of the coil may be made of a high contrast material while the proximal portion may be made of a material which is not highly radiopaque).
	 Re. Claim 11: Hammerslag in view of Murayama teach the invention according to claim 1.  Murayama further teaches the guidewire wherein a polyurethane coating is provided on at least one of the outer sheath and the coil spring (Paragraph 0049, lines 1-2 and lines 10-11, a resin coating on the outer surface of the wire, which may be polyurethane).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag et al. (U.S. 5,308,324) (hereinafter – Hammerslag) in view of Murayama et al. (U.S. 2005/0027214 A1) (hereinafter --Murayama) in further view of Arenas (U.S. 5640970) (hereinafter – Arenas).
Re. Claim 8: Weber in view of Murayama teach the invention according to claim 1.  Weber and Murayama do not teach the invention wherein the coil spring comprises: 

b) a second coil spring extending from a second coil spring proximal portion to a second coil spring distal end, wherein the second coil spring proximal portion contacts the first coil spring distal end at a coil spring connection, and the second coil spring distal end is connected to the atraumatic tip outer sheath.
Arenas teaches the invention wherein the coil spring comprises: 
a) a first coil spring extending from a first coil spring proximal portion to a first coil spring distal end, the first coil spring proximal portion contacting the taper of the main outer sheath proximal portion (Fig. 2, first coil spring 28 in contact with a taper of an outer sheath proximal portion), wherein the first coil spring distal end is proximal the core wire distal end; and 
b) a second coil spring extending from a second coil spring proximal portion to a second coil spring distal end (Fig. 2, a second coil spring 36), wherein the second coil spring proximal portion contacts the first coil spring distal end at a coil spring connection (Fig. 3, the two springs interwoven at coil spring connection point 41 and 42), and the second coil spring distal end is connected to the atraumatic tip outer sheath (Fig. 2, the second coil spring 36 connected to atraumatic tip 34).
	It would have been obvious to one having skill in the art before the effective filing date of the invention to have modified Hammerslag in view of Murayama to incorporate the spring comprising a first and second coil spring as taught by Arenas, the motivation being that separating the coil spring into two separate coils allows for a greater control of flexibility by stretching or spacing apart the two coils (Col. 3, lines 48-50) and also allows for the use of materials with differing qualities, such as radiopacity (Col. 4, lines 1-3).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag et al. (U.S. 5,308,324) (hereinafter – Hammerslag) in view of Murayama et al. (U.S. 2005/0027214 A1) (hereinafter --Murayama) in further view of Purtzer (U.S. 2012/0041342 A1) (hereinafter – Purtzer).
	Re. Claim 10: Hammerslag in view of Murayama teach the invention according to claim 1.  Hammerslag and Murayama do not teach the guidewire wherein the core wire distal portion has an oval cross-section perpendicular to the longitudinal axis, the oval cross-section residing between where the outer sheath proximal portion tapers out at the core wire and the atraumatic tip.
	Purtzer teaches the guidewire wherein the core wire distal portion has an oval cross-section perpendicular to the longitudinal axis, the oval cross-section residing between where the outer sheath proximal portion tapers out at the core wire and the atraumatic tip (Paragraph 0008, lines 1-5, wherein the core wire has at least one flexible segment with an oval cross-section, which may include being between outer sheath proximal portion and atraumatic tip).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hammerslag in view of Murayama to incorporate an oval the core wire distal portion to have an oval cross-section as taught by Purtzer, the motivation being that an oval cross section allows the tip to be shapeable by a physician, yet strong enough to resist prolapse and maintain shape retention during use (Paragraph 0027, lines 8-12).
Re. Claim 24: Hammerslag teaches a guidewire for use in a medical procedure, the guidewire comprising: 
an elongated inner core wire extending along a longitudinal axis from a core wire proximal portion having a core wire proximal end to a core wire distal portion having a core wire distal end (Col. 
Hammerslag further teaches the invention having a main outer sheath extending from a main outer sheath proximal portion having a main outer sheath proximal end to a main outer sheath distal portion (Fig. 19, proximal portion 181 jacketing pull wire 188).  
Hammerslag does not teach the invention wherein the main outer sheath extends distally and downwardly toward the longitudinal axis to taper out at the core wire at a location proximal to the core wire distal end. 
Murayama teaches the invention wherein the main outer sheath extends distally and downwardly toward the longitudinal axis to taper out at the core wire at a location proximal to the core wire distal end (Fig. 8, the outer sheath 32 and/or 33 distal portion tapering out at a location proximal to core wire distal end).
It would have been obvious to one having skill in the art before the effective filing date to have modified Hammerslag to include having the main outer sheath taper out as taught by Murayama, the motivation being that such tapering allows for the enhanced compliance and safety of the guidewire in relation to a blood vessel while also making the guidewire less susceptible to kinking (Paragraph 0033).
Hammerslag further teaches the invention comprising an atraumatic tip outer sheath jacketing and supported on the core wire distal end, wherein the atraumatic tip outer sheath has a distal sloped portion that extends distally and downwardly toward the longitudinal axis so that a distal end of the atraumatic tip outer sheath meets and is coincident with an exposed distal end of the core wire (Col. 12-13: “… the distal end of the coil spring 61 is provided with any of the known atraumatic tips conventional in the angioplasty arts…;” Fig. 4, distal tip 184 jacketing and supported on pull wire segment 198 having distal sloped portion meeting an exposed end of the wire segment 198).

Hammerslag in view of Murayama do not teach the invention wherein the core wire distal portion has an oval cross-section perpendicular to the longitudinal axis, the oval cross-section residing between where the main outer sheath proximal portion tapers out at the core wire and the atraumatic tip outer sheath.
	Purtzer teaches the guidewire wherein the core wire distal portion has an oval cross-section perpendicular to the longitudinal axis, the oval cross-section residing between where the outer sheath proximal portion tapers out at the core wire and the atraumatic tip (Paragraph 0008, lines 1-5, wherein the core wire has at least one flexible segment with an oval cross-section, which may include being between outer sheath proximal portion and atraumatic tip).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hammerslag in view of Murayama to incorporate an oval the core wire distal portion to have an oval cross-section as taught by Purtzer, the motivation being that an oval cross section allows the tip to be shapeable by a physician, yet strong enough to resist prolapse and maintain shape retention during use (Paragraph 0027, lines 8-12).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hammerslag et al. (U.S. 5,308,324) (hereinafter – Hammerslag) in view of Murayama et al. (U.S. 2005/0027214 A1) (hereinafter --Murayama) in further view of Purtzer (U.S. 2012/0041342 A1) (hereinafter – Purtzer) in further view of Boyle et al. (U.S. 8500658 B2) (hereinafter – Boyle).
Re. Claim 25: Hammerslag, Murayama, and Purtzer teach the guidewire according to claim 24.  Hammerslag, Murayama, and Purtzer do not teach the guidewire wherein the core wire distal portion is comprised of nitinol and has a curved configuration.
Boyle teaches the guidewire wherein the core wire distal portion is comprised of nitinol and has a curved configuration (Col. 2, line 59-64, wherein the core wire distal portion composed of nitinol may be permanently curved by finger-pressure).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hammerslag, Murayama, and Purtzer to incorporate having the core wire distal portion having a curved configuration as taught by Boyle, the motivation being that a kinked, bent or curved tip in the guide wire and similar bend in the guide catheter enable the cardiologist to guide the tip of the catheter during catheter advancement, which involves pushing and rotating the bent tip within the patient's vascular system (Col. 2, lines 37-48).

Response to Arguments
The following responses were previously presented to Applicant’s Remarks dated July 26, 2021.  Applicant’s Remarks were filed in response to the Final Office Action mailed May 25, 2021.  No new arguments have been presented.
The Applicant's citation column 7, lines 18-30 of Hammerslag describes only an embodiment of the device, portrayed specifically in Fig. 1. Multiple embodiments are found in the specification and drawings, wherein Examiner has presented the embodiment found in Fig. 16.
Examiner respectfully contends that the art of Hammerslag still teaches the limitations of claim 1, particularly the limitation wherein an atraumatic outer sheath meets and is coincident with an exposed distal end of the core wire.

Applicant has presented evidence in Hammerslag (Fig. 4) which teaches an optical core wire or a flexible tube having a working channel which reads upon the contested limitation of an "exposed distal end of the core wire." Such evidence is further indication that Hammerslag still teaches the limitations contested by the Applicant. Applicant's argument that a working channel would compromise tensile strength does not preclude one of ordinary skill in the art from including a working channel in the configuration shown in Fig. 4 due to other benefits such a configuration would present. Such a position is bolstered by the fact that Hammerslag utilizes such a configuration. Furthermore, no motivation would be needed to utilize such a configuration, since Hammerslag is presented as the primary art of record.
As a second argument, Examiner addresses the arguments presented towards the embodiment originally cited in Hammerslag (fig. 14):
Examiner disagrees that the drawing in Fig. 14 is of insufficient detail to determine if the distal tip 184 meets an exposed end of the wire segment 198. Magnifying the image presents, clearly, that the distal tip 184 meets an exposed end of the wire segment 198, the wire segment 198 shown having no material before it prior to being coincident with distal tip 184. Applicant's argument that "a continuous curved surface indicates that the distal tip has not broken the outer tip surface" is unsubstantiated.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/Primary Examiner, Art Unit 3791